AMENDMENT NO. 1

TO

LONG-TERM INCENTIVE PROGRAM

This Amendment No. 1 is executed as of the date set forth below by
Cleveland-Cliffs Inc (the “Company”);

WITNESSETH:

WHEREAS, effective May 8, 2000, the Company established the Cleveland-Cliffs Inc
Long-Term Incentive Plan (the “Incentive Plan”) in order to attract and retain
executives and other key employees of the Company and its subsidiaries and to
align their interests directly with the interests of the shareholders of the
Company by increasing the Company’s long-term value and exceeding the
performance of peer companies; and

WHEREAS, the committee (or subcommittee) established under the terms of the 1992
Incentive Equity Plan (the “Committee”) has the right to amend the Incentive
Plan pursuant to Section 8.5; and

WHEREAS, the Committee authorized that the Incentive Plan be amended in order to
eliminate the maximum amount that may be paid from the Incentive Plan; and

WHEREAS, the Committee authorized that any such amendment to the Incentive Plan
may be executed by any member of the Committee;

NOW, THEREFORE, pursuant to Section 8.5 of the Incentive Plan, the Incentive
Plan is hereby amended, effective January 1, 2006, as follows:

(1) Paragraph (iii) of Section 5.3(b) of the Incentive Plan is hereby amended by
the deletion of said Paragraph in its entirety and the substitution in lieu
thereof of a new Paragraph (iii) to read as follows:

“(iii) Each grant shall specify the Management Objectives, with respect to the
Performance Shares, that are to be achieved by the Company and a required
minimum level of achievement below which no payment of Performance Shares will
be made. Each grant of Performance Shares shall set forth a formula for
determining the amount of any payment to be made if performance is at or above
the required minimum level.”

(2) Section 5.4 of the Incentive Plan is hereby amended by the deletion of
Subsection (e) in its entirety.

(3) Section 7.4 of the Incentive Plan is hereby amended by the deletion of said
Section in its entirety and the substitution in lieu thereof of a new
Section 7.4 to read as follows:

“7.4 Change in Control. Except as may otherwise be determined in accordance with
the Participant’s Grant and Agreement, in the event a Change in Control occurs
before completion of an Incentive Period(s), all Performance Shares or Retention
Units granted to a Participant shall immediately become Performance Shares
Earned in the case of Performance Shares, and the value of which shall be paid
in cash within 10 days of the Change in Control, and Retention Units shall
become immediately nonforfeitable and be paid in cash within 10 days.”

IN WITNESS WHEREOF, the Committee, by a duly authorized member, has executed
this Amendment No. 1 as of this 8th day of May, 2006.

By:/s/ F. R. McAllister

